Citation Nr: 0625288	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post left total 
knee replacement, currently evaluated as 30 percent 
disabling, for the period from May 1, 1998, to include 
entitlement to separate rating for instability of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION


The appellant had active military service from January 1979 
to January 1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Buffalo, New York, Regional Office (RO) that continued a 
30 percent disability for status post left knee replacement.  
The appellant submitted a Notice of Disagreement (NOD) in 
April 1998, and the RO issued a Statement of the Case (SOC) 
in June 1998.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in July 1998.

The Board remanded the case to the RO for further development 
in November 2000.  The RO performed the required development, 
continued the 30 percent rating as reflected in the 
Supplemental SOCs (SOCs) in December 2001 and January 2003, 
and returned the file to the Board for appellate review.

The Board issued a decision in March 2003 that denied a 
rating in excess of 30 percent from May 1, 1998, and three 
other distinct periods (January 16, 1994 through March 17, 
1994; May 1, 1994 through December 2, 1996; and February 1, 
1997 through March 2, 1997).  The appellant thereupon filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court) in regard to the most recent period (from May 
1, 1998) only.  In an October 2005 decision, the Court found 
that the Board's March 2003 decision had failed to 
specifically address whether the appellant was entitled to a 
separate rating for instability of the left knee from May 1, 
1998.  The Court accordingly vacated the Board's decision and 
remanded the case back to the Board for reconsideration.       

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

In light of the Board's review of the claims file, further RO 
action on this matter is warranted, even though such action 
will, regrettably, further delay a final decision.  

Initially, the Board notes that, in November 2000, during the 
pendancy of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). To implement the provisions of 
the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003). The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board particularly notes that the VCAA articulates a 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004), (holding that proper VCAA notice should 
notify the veteran of the evidence that is needed to 
substantiate the claim(s), the evidence, if any, to be 
obtained by VA, the evidence, if any, to be provided by the 
claimant, a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.   More recently, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that in rating cases a claimant 
must be informed of the rating formula for all possible 
schedular ratings for an applicable rating code.

Review of the file does not disclose any communication to the 
appellant from VA that notified him of VA's duties to notify 
and assist under the VCAA.  Accordingly, the Board must defer 
adjudication of the appeal until the notice requirements of 
the VCAA have been complied with.

The Board also notes that the VCAA requires VA to provide a 
veteran with a medical examination under certain 
circumstances.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   Specifically in this case, the appellant 
submitted a VA Form 21-4138 (Statement in Support of Claim) 
in September 2001 asserting that his disability had increased 
in severity since his last VA examination in May 2000.  When 
a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

In this case, since the last VA examination was performed six 
years ago, the Board finds that a new VA medical examination 
is required before the claim for increased rating can be 
adjudicated.  The appellant is hereby advised that failure to 
report to the scheduled examination may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.   



Accordingly, the case is REMANDED for the following action:

1.   The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal. The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should ensure that its notice to the 
appellant meets the requirements of 
Quartuccio, Pelegrini,  and 
Dingess/Hartman, cited to above, as 
regards claims for increased rating.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination by an orthopedic 
specialist at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
range of motion testing and X-ray studies 
as appropriate) should be accomplished 
and all clinical findings should be 
reported in detail.

Based on the clinical findings and on 
review of the claims file, the examiner 
should provide a current evaluation of the 
severity of the appellant's service-
connected left knee disability.  The 
examiner should specifically document the 
measured range of motion of the 
appellant's left knee and should state the 
extent to which, if any, the clinical 
evidence shows additional limitation of 
function due to DeLuca factors (weakness, 
pain on motion, or excessive 
fatigability).  

The examiner should also state whether or 
not the appellant has instability of the 
left knee, and, if instability is present, 
the examiner should state whether the 
instability is of slight, moderate, or 
severe degree.  See 38 C.F.R. § 4.71a, DC 
5257.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
increased rating for status post left 
total knee replacement, to include 
entitlement to separate rating for 
instability of the left knee, for the 
period from May 1, 1998, in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



